t c summary opinion united_states tax_court desmond d conyers petitioner v commissioner of internal revenue respondent docket no 9760-08s filed date desmond d conyers pro_se daniel j parent for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 by agreement of the parties the only issue we must decide is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner and his wife lisa conyers filed a timely joint federal_income_tax return for on date respondent mailed to petitioner a notice_of_deficiency during petitioner was self-employed as a roofing contractor petitioner reported gross_receipts and expenses from his business on a schedule c profit or loss from business which was attached to his return during petitioner traveled to jobsites in order to give potential customers estimates for their projects typically the estimates would consist of written proposals in addition to providing estimates petitioner performed or supervised the construction roofing services his business provided petitioner was aware of all construction roofing services his business provided during petitioner was also aware of all charges made to customers in exchange for these services all payments petitioner’s business received for services rendered were deposited into one of three business bank accounts petitioner maintained the only income petitioner and lisa conyers reported on their return was the dollar_figure of gross_receipts or sales listed on the schedule c for petitioner’s construction roofing business respondent’s revenue_agent conducted a bank_deposits analysis of petitioner’s bank accounts for as a result respondent concluded after taking into account transfers and nontaxable deposits that petitioner made dollar_figure in total taxable deposits for respondent has determined that petitioner underreported his schedule c gross_receipts by dollar_figure for petitioner does not dispute this determination the unreported income giving rise to the deficiency is attributable solely to petitioner’s income-producing activity petitioner’s wife passed away in date shortly before the beginning of the examination of the return on date petitioner filed an amendment to petition claiming any and all defenses to which he might be entitled under sec_6015 as an innocent spouse on date respondent sent petitioner a form_8857 request for innocent spouse relief petitioner did not provide respondent with a completed form_8857 until the week of trial discussion the parties have agreed that the only issue for decision is whether petitioner is entitled to relief from the deficiency under sec_6015 sec_6013 generally provides that married couples who file a joint federal_income_tax return are jointly and severally liable for any resulting income_tax_liability a spouse may seek relief from joint_and_several_liability under sec_6015 c or f in appropriate circumstances olson v commissioner tcmemo_2009_294 except as otherwise provided in sec_6015 the taxpayer seeking relief bears the burden_of_proof rule a i sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax if the taxpayer requesting relief satisfies each of the following five requirements a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the spouse requesting relief bears the burden of proving that he satisfies each of these five requirements see rule a haltom v commissioner tcmemo_2005_209 the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir haltom v commissioner supra a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances at the time he or she signed the return could be expected to know that the return contained an understatement sec_1_6015-2 income_tax regs a requesting spouse has constructive knowledge or a reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the requesting spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 18_f3d_1521 11th cir revg tcmemo_1991_463 see also sec_1_6015-2 income_tax regs all of the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement sec_1_6015-2 income_tax regs petitioner fails to qualify for relief under sec_6015 because he had actual knowledge of items giving rise to the understatement in tax and the resulting deficiency see sec_6015 the only items of income petitioner reported in were amounts he received through the operation of his roofing business petitioner was responsible for the operation of the business and for collections it made upon providing services to its customers petitioner provided estimates to customers for proposed projects and either supervised or performed all of the construction roofing services his business provided during petitioner was aware of all charges made to customers in exchange for his services during all payments petitioner’s business collected were deposited into one of three bank accounts petitioner maintained for the business because petitioner was responsible for deciding how much to charge for services performed for actually performing the work and for collecting and depositing fees petitioner had actual knowledge of items giving rise to the understatement as a result petitioner is not eligible for relief under sec_6015 ii sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom he filed the joint_return he may elect to limit his liability for a deficiency as provided in sec_6015 sec_6015 a i i demattos v commissioner tcmemo_2010_110 however the election is not available where the secretary has demonstrated that the individual making the election had actual knowledge at the time the individual signed the return of any item giving rise to the deficiency sec_6015 because we have already held that petitioner had actual knowledge of the items giving rise to the deficiency petitioner is not eligible for relief under sec_6015 iii sec_6015 sec_6015 allows for an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under sec_6015 or c sec_6015 sec_6015 permits relief from joint_and_several_liability where it would be inequitable to hold the individual liable for any unpaid tax or any deficiency sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances of the requesting spouse’s case sec_6015 petitioner bears the burden of proving that he is entitled to equitable relief under sec_6015 see rule a 132_tc_203 at trial petitioner testified that sometime after respondent’s examination he became aware of large sums of cash withdrawn from two of his bank accounts and that he now believes that his wife had been taking money and fixing the books to support a drug and alcohol addiction he also testified that payment of the tax in issue would cause him such hardship that his only option would be to file for bankruptcy other than this brief and conclusory testimony petitioner produced no evidence to support these allegations in the light of the facts indicating that petitioner knew about the operations of his business and its substantial income we cannot find that petitioner has proven that he is eligible for relief under sec_6015 to reflect the foregoing decision will be entered under rule
